Case 2:19-cv-04720-SVW-PLA Document 60 Filed 11/17/20 Page 1 of 2 Page ID #:466



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
                                                                            JS-6
 11
 12
 13                            UNITED STATES DISTRICT COURT
 14                        CENTRAL DISTRICT OF CALIFORNIA
 15 VERONICA SMITH, individually and on ) CASE NO. 2:19-cv-04720-SVW
                                                  ) (PLAx)
 16 behalf of all others similarly situated and   )
      all aggrieved employees,                    )
 17                                               ) JUDGMENT
                  Plaintiff,                      )
 18                                               )
            v.                                    )
 19                                               )
                                                  )
 20 BUDGET RENT A CAR SYSTEM,                     )
    INC., AVIS BUDGET GROUP, INC.,                )
 21 and DOES 1 to 10,                             )
                                                  )
 22                                               )
                  Defendants.                     )
 23                                               )
                                                  )
 24
 25
 26        Pursuant to the terms of the Final Approval Order judgment is entered for
 27 plaintiff Veronica Smith and the Class in the amount of $413,884.03 pursuant to the
 28

                                              -1-
                                           JUDGMENT
Case 2:19-cv-04720-SVW-PLA Document 60 Filed 11/17/20 Page 2 of 2 Page ID #:467



  1 terms of the approved settlement. Said settlement amount shall be distribued as
  2 follows:
  3        - $40,000 in PAGA penalties, of which 75% will be paid the California
  4            Labor and Workforce Development Agency and the rest distributed in a
  5            pro-rata share to the Aggrieved Employees.
  6        - $5,000 class representative enhancement for Plaintiff Veronica Smith.
  7        - $103,471 attorney fees, which is 23% of the gross settlement amount.
  8        - $14,262.53 in costs reimbursements to Plaintiff’s counsel, the final amount
  9            to be determined at final approval.
 10        - $9,500 for expenses of settlement administration.
 11        - $255,121.50, or the net settlement amount, to be distributed in a pro-rata
 12            share to the collective and the class.
 13
 14 Based on and subject to the terms of the Final Approval Order this entire matter is
 15 dismissed with prejudice.
 16 IT IS SO ORDERED.
 17 Date: November 17, 2020                          ____________________________
 18                                                  _ Hon. Judge Stephen V. Wilson
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -2-
                                             JUDGMENT
